           Case 2:20-cv-01206-JJT-MHB Document 84 Filed 06/29/21 Page 1 of 4



 1 PHILLIP A. TALBERT
     Acting United States Attorney
 2 Eastern District of California
     KELLI L. TAYLOR
 3 Special Attorney
     Acting Under Authority Conferred by 28 U.S.C. § 515
 4 California Bar No. 186100
     501 I Street, Suite 10-100
 5 Sacramento, CA 95814
     Telephone: (916) 554-2741
 6 Facsimile: (916) 554-2900
     Email: Kelli.L.Taylor@usdoj.gov
 7

 8 Attorneys for the United States

 9                            IN THE UNITED STATES DISTRICT COURT
10                                  FOR THE DISTRICT OF ARIZONA
11

12    The Estate of Melonee Duval, et al.,                        CASE NO. 2:20-CV-01206 JJT (MHB)
13                           Plaintiffs,                          NOTICE OF RECUSAL OF DISTRICT OF
                                                                  ARIZONA
14    v.
15    United States of America, et al.,
16                           Defendants.
17

18          THIS IS FORMAL NOTICE that Bradley Weinsheimer, Associate Deputy Attorney

19 General (ADAG) has approved the recusal of the entire United States Attorney’s Office for the

20 District of Arizona from the case Estate of Melonee Duval, et al. v. United States, et al., and all

21 related matters to the civil case. The ADAG authorized this recusal in accordance with Justice
     Manual 3-1.140 based upon existing conflicts of interest or the appearance of conflicts of
22
     interest pertaining to the matter.
23
             The Deputy Attorney General, who is authorized to appoint Special Attorneys pursuant
24
     to 28 U.S.C. § 515 and 28 C.F.R. § 0.15, has delegated that authority to ADAG Weinsheimer.
25
     ADAG Weinsheimer has assigned this matter to the United States Attorney’s Office for the
26
     Eastern District of California and, pursuant to 28 U.S.C. § 515(a), has directed and authorized
27
     Acting United States Attorney Phillip Talbert, or his successor, to conduct any kind of legal
28
                                                           1
      NOTICE OF RECUSAL OF DISTRICT OF ARIZONA
      ESTATE OF DUVAL V. UNITED STATES, 2:20-CV-01206 JJT (MHB)
           Case 2:20-cv-01206-JJT-MHB Document 84 Filed 06/29/21 Page 2 of 4



 1 proceeding, civil or criminal, including grand jury proceedings and proceedings before

 2 magistrate judges, which the United States Attorney for the District of Arizona is authorized by

 3 law to conduct regarding this matter.

 4
     DATED: June 29, 2021                          PHILLIP A. TALBERT
 5                                                 Acting United States Attorney
                                                   Eastern District of California
 6

 7                                         By:           /s/ Kelli L. Taylor
                                                   KELLI L. TAYLOR
 8                                                 Special Attorney
                                                   Acting Under Authority Conferred by 28 U.S.C. § 515
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
      NOTICE OF RECUSAL OF DISTRICT OF ARIZONA
      ESTATE OF DUVAL V. UNITED STATES, 2:20-CV-01206 JJT (MHB)
           Case 2:20-cv-01206-JJT-MHB Document 84 Filed 06/29/21 Page 3 of 4



 1 Estate of Duval v. United States
     D. Az. No. 2:20-cv-01206 JJT (MHB)
 2
                                    CERTIFICATE OF SERVICE
 3
           I hereby certify that on June 29, 2021, I caused the foregoing document to be
 4
     electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
 5
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 6
     Honorable John J. Tuchi
 7 United States District Judge

 8 Sandra Day O’Connor U.S. Courthouse, Suite 525
     401 West Washington Street, SPC 83
 9 Phoenix, AZ 85003

10
   Honorable Michelle H. Burns
11 United States Magistrate Judge
   Sandra Day O'Connor U.S. Courthouse, Suite 323
12 401 West Washington Street, SPC 12

13 Phoenix, AZ 85003

14 Scott A. Ambrose
     J. Tyrell Taber
15
     BURG SIMPSON ELDREDGE HERSH & JARDINE
16   2390 E. Camelback Road, Suite 403
     Phoenix, AZ 85012
17   sambrose@burgsimpson.com
18   ttaber@burgsimpson.com
     azcourt@burgsimpson.com
19   Attorneys for Plaintiff Estate and Beneficiaries
20
   Shiloh K. Hoggard
21 LAW OFFICE OF SHILOH K. HOGGARD, PLLC
   850 Cove Parkway, Suite C
22 Cottonwood, AZ 86326

23 shiloh@hoggard-law.com
   Attorney for Plaintiff Billie Giordano
24
     Ann Thompson Uglietta
25   Jonathan C. Simon
     Maricopa County Attorney’s Office
26   225 West Madison Street
     Phoenix, Arizona 85003
27   uglietta@mcao.maricopa.gov
     simonj@mcao.maricopa.gov
28   Attorneys for Defendants Maricopa County and Sheriff Penzone

                                                     1
     CERTIFICATE OF SERVICE
          Case 2:20-cv-01206-JJT-MHB Document 84 Filed 06/29/21 Page 4 of 4



 1 Daniel P. Struck
     Nicholas D. Acedo
 2 Ashlee B. Hesman
     Struck Love Bojanowski & Acedo, PLC
 3 3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 4 dstruck@strucklove.com
   nacedo@strucklove.com
 5
   ahesman@strucklove.com
 6 Attorneys for Defendant Sean Mendoza

 7

 8                                           /s/ Kimberly Siegfried
                                             KIMBERLY SIEGFRIED
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      CERTIFICATE OF SERVICE                2
